639 F.2d 486
81-1 USTC  P 9132
Henry R. and Dorothy F. BALLARD, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 79-7008.
United States Court of Appeals,Ninth Circuit.
Submitted Nov. 6, 1980.Decided Dec. 16, 1980.

Henry R. and Dorothy F. Ballard, pro se.
Gilbert E. Andrews, Chief, Appellate Sec., Washington, D. C., for respondent-appellee.
Petition to Review Decision of the Tax Court of the United States.
Before KENNEDY and TANG, Circuit Judges, and LARSON,* District Judge.
PER CURIAM:


1
The instant case is an attempt to appeal from a decision rendered under the small claims procedure of the tax court.  26 U.S.C. § 7463.  The statute quite specifically denies us any jurisdiction in such matters.  26 U.S.C. § 7463(b).  The Sixth Circuit is in agreement with our conclusion.  Kahle v. Commissioner, 566 F.2d 581, 582 (6th Cir. 1977).  Any constitutional objections to the procedure are not set forth with specificity, and our review of such considerations, therefore, is not justified in this case.


2
The appeal is DISMISSED.



*
 Honorable Earl R. Larson, United States District Judge for the District of Minnesota, sitting by designation